Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments in light of the amendment filed on 7/6/2022, with respect to provisional statutory double patenting rejection have been fully considered and are persuasive.  The provisional statutory double patenting rejection of claim 1 has been withdrawn. 
Applicant's arguments filed on 7/6/2022 have been fully considered but they are not persuasive. Applicant states amendment to claim 1 to “correct the recitation and render the claim consistent with the Examiner’s understanding”.  However, claim 1 appears to continue invoke “a permanent storage system” at least twice (see the 5th and 15th lines of claim 1).  In line 25, “a permanent storage system” is invoked a third time.  Because it is indefinite whether the invoked permanent storage systems is the same permanent storage system or each different permanent storage systems, the 35 U.S.C. §112 rejection of claims 1-20 is maintained.  The 35 U.S.C. §112 rejection of claim 14 regarding the fact certification module limitation is withdrawn based on amendment filed on 7/6/2022.
Applicant’s arguments with respect to 35 U.S.C. §102 rejection of claim 1-6, 8-24 and 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The claim objections are withdrawn based on the amendment filed on 7/6/2022.

Claim Objections
The following claims are objected to because of lacking consistency with antecedent terms:
Claim 5: “the certification module” in line 4 should be -the fact certification module-
Claim 7: “the certification module” in lines 1, 7 and 8 should be -the fact certification module-
Claim 7: “the verification module” in line 9 should be -the fact verification module-
Claim 10: “the certification module” in line 2 should be -the fact certification module-
Claim 12: “the certification module” in line 1 should be -the fact certification module-
Claim 12: “the verification module” in line 2 should be -the fact verification module-
Claim 16: “the fact certification structure” in line 2 should be -the digital certification data structure-
Claim 23: “permanent storage” in line 7 should be -the permanent storage system-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a permanent storage system” is invoked thrice (see the 5th, 15th and 25th lines of claim 1). It is unclear whether the invoked permanent storage systems is the same permanent storage system or each different permanent storage systems.  Dependent claims 11, 13 and 14 reference “the permanent storage system”.  It is unclear whether they are referencing the same permanent storage system or different permanent storage systems.  To expedite prosecution, Examiner will assume permanent storage system referencing one collective memory.
In claim 1, “a fact verification module” is invoked twice (see the 2nd and 13th lines of claim 1). It is unclear whether the invoked fact verification module is the same fact verification module or different fact verification modules.
Claims 2-30 are rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-6, 8-24 and 28-30 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Pat. Pub. No. 2011/0231645 to Thomas et al. (hereinafter Thomas).
Per claim 1, Thomas discloses a computer-implemented method (see figures) for exchange of verifiable digital information (¶48…digital content that is exchanged between content providers (fig. 1:106) and a content recipients (fig. 1:109) can be verified, “The present invention provides a considered and holistic security approach to ensure that received digital content can be trusted and represents the true intention of the originator of the digital content”; ¶86…“method 400 of the present invention allows for the proper validation of previously sealed digital content, so that a content recipient 109 can determine whether the received digital content is authentic and whether the digital content has been corrupted or tampered with. If the content recipient 109 can ensure that the received digital content is the true original, then the digital content can be considered valid for legal admissibility and evidential weight”), using a fact certification module (fig. 1:112) and a fact verification module (fig. 1:109), the fact certification module and fact verification module each comprising a processor (fig. 2:212…trusted third party computing system, content provider computing system and content recipient computing system each can have a processor; ¶66…”The content provider 106, content recipient 109, and trusted third party 112 of the present invention can include, but are not limited to, personal computers, mainframe computers, servers, hand-held or laptop devices, cellular phones, multiprocessor systems, microprocessor based systems, set-top boxes, programmable consumer electronics, network PCs, minicomputers, distributed computing environments that include any of the above systems or devices, and the like”), a communication interface (fig. 2:228 and ¶74-76… trusted third party computing system, content provider computing system and content recipient computing system each can have various communication interfaces including input interface 224 and network interface 228; fig. 1:103…communication over network is over network interface 228), and wherein the fact certification module and the fact verification module each have access to a permanent storage system (fig. 1:118…trusted third party computing system, content provider computing system and content recipient computing system each have communication access to database on trusted third party computer system, the database being a permanent storage system; ¶70…”the non-volatile memory 214…can comprise a memory device configured as a simple database file or as a searchable, relational database using a query language, such as SQL”), 
wherein during a fact certification stage (fig. 3...process of sealing digital content between the content provider 106, e.g., “User Domain”, and the trusted third party 109, e.g., “Trusted Third Party Domain” is the fact certification state), the fact certification module (fig. 1:112) performs the method comprising:
receiving a digital fact for certification (digital content from content originator to be certified) at the fact certification module 
(fig. 3:18…partial sealed record is received at the Trusted Third Party 112) from a fact presenter (fig. 3:16…partial sealed record is transmitted from the originator, e.g., fact presenter, at the Content Provider 106; ¶55…”the originator (e.g., user/author of the digital content) via the communication interface (fig. 1…originator using the user interface 142 at Content Provider 106 transmits digital facts for certification that is received at the Trusted Third Party 112 over the network 103 through communication interfaces 228); 
issuing a digital certification data structure (fig. 1:133…complete sealed record is digital certification data structure that is issued by Trusted Third Party; fig. 3:18,22…Trusted Third Party completes sealed record; ¶83…”The completed seal record, in a standard format (one such embodiment being XML), generally contains the P7m digital signature (including a hash and local time from the content provider), the hash value (digital fingerprint) of the digital content, the filename of the digital content, longevity information (e.g.: version, technology, sealing toolkit), the unique certificate 130 associated with the content provider 106 or user, all name/value pairs containing information collected from the content provider 106 by the data collection module 145, and the unique identification number associated with the seal record 133 in the trusted third party database 118”) corresponding to the digital fact received for certification (¶80-81…seal record contains digital content or collection of digital content originator wishes to seal; ¶83… complete seal record contains digital content from originator, “Generally, a copy of the unencrypted seal record 133, the hash value of the digital content, …, the number of digital files contained in the seal (indicating the number of files in a collection of digital content),…are securely stored in the database 118”), wherein validity of the digital fact received for certification is verifiable upon presentation of the digital certification data structure to a fact verification module (fig. 4…complete seal record that is received by a Content Recipient 109 from a Content Provider 106, is verifiable upon presentation of the complete sealed record by the Content Recipient 109 to the Trusted Third Party 112, e.g., the fact verification module; fig. 4:29...”Securely Transmit the Encrypted Seal Record and Related Data to Trusted Third Party”; fig. 4:32…”Compares Seal Record Against Securely stored Seal Record”);
archiving the digital certification data structure in a permanent storage system (fig. 1:133…the completed seal record is stored in database 118; ¶83…”Generally, a copy of the unencrypted seal record 133, the hash value of the digital content, the name/value pairs used to store additional information gathered by the data collection module 145, sealing time established by the time-stamp engine 121, the number of digital files contained in the seal (indicating the number of files in a collection of digital content), longevity information (e.g.: version, technology, sealing toolkit), and any other information related to the sealing process are securely stored in the database 118 of the trusted third party 112 at 21 for future reference. Additionally, the seal record 133 stored within the database 118 can be associated with the content provider's registered user profile 127 and information related to the content provider's designated employee”); and 
wherein, during a fact verification stage (figs. 4-5…process of a Content Recipient 109 validating sealed digital content that was transmitted by a Content Provider 106 to the Content Recipient 109; ¶86…”The method 400 of the present invention allows for the proper validation of previously sealed digital content, so that a content recipient 109 can determine whether the received digital content is authentic and whether the digital content has been corrupted or tampered with”), the fact presenter communicates the digital certification data structure to a fact receiver (¶85…Content provider 106, e.g., fact presenter, can send a “.tru“ file containing the completed seal record, e.g., the digital certification data structure, to Content recipient, e.g., fact receiver 109; ¶85…“The seal folder (the ".tru" file) is provided to content provider's 106 employee or originator so that they can freely store it according to existing policy rules or transmit the enveloped folder (the ".tru" file) to another party, such as the content recipient 109”; fig. 4:24 and ¶87…”the method 400 of validating digital content begins at 24 where the content recipient 109 receives an enveloped folder from a content provider 106 (e.g., the originator). The enveloped folder (generally referred to as the ".tru" file) typically contains the original content file, the encrypted seal record, the hash value of the encrypted seal record, the encrypted server address of the trusted third party 112 and any other information related to the sealing process 300”); and 
wherein the fact verification module (fig. 1:109) performs the method comprising:
receiving a verification request (fig. 4:24-25…after recipient receives the data file, e.g., “.tru” file, recipient requests verification of the data file… “Recipient Requests Validation”) at the fact verification module (fig. 1:109…Content Recipient computer system has authentication module 157) from the fact receiver via the communication interface (fig. 2:25…recipient enters request for validation via input interface), the request comprising the digital certification data structure received from the fact presenter (¶87…request for validation of received “.tru” file sent by content provider/originator, where “.tru” file comprises the complete seal record, “the content recipient 109 requests at 25 an authentication module 157 to validate the data file associated or enclosed in the received enveloped folder”);
accessing said archived digital certification data structure in a permanent storage system (fig. 4:29-31…content recipient initiates access of the database 118 at the Trusted Third Party computer system 112 to access originator’s seal record in order to validate recipient’s received “.tru” file; ¶90-91…”at 29, the content recipient 109 engages the encryption engine 164 to decrypt the server address of the trusted third party 112 and then securely transmits the encrypted seal record…derived from the authentication module 157 to the trusted third party 112 for further validation”; ¶92…” At 31, the trusted third party 112 via a validation engine 124 recovers the original seal record 133 and all other relevant information from the secure database 118, which was previously stored by the trusted third party 112 during the sealing process conducted by the content provider 106”); 
using said archived digital certification data structure to computationally verify said digital certification data structure received from the fact presenter (fig. 4:32-33…the recovered original seal record 133 originally received from the originator, e.g., fact presenter, stored in the database 118, e.g., archived digital certification data structure, is used to compared by the trusted third party computer system, e.g., computationally verified, with the decrypted seal record sent by the content recipient; ¶92…”The validation engine 124 at 32 conducts a comparison of the seal record information received from the content recipient 109 against the seal record information stored in the secure database 118 of the trusted third party 112. Accordingly, the validation engine 124 compares the hash value of the content file, generated by the authentication module 157 of the content recipient 109 at 28, with the hash value of the content stored in the secure database 118 of the trusted third party 112. Additionally, each element contained in the encrypted seal record received from content recipient 109 and decrypted by the trusted third party 112 at 29 is compared against the unencrypted seal record 133 retained in the secure database 118 of the trusted third party 112”); and 
returning to the fact receiver via the communication interface a verification response to the received verification request (fig. 4:34…return of communication to the fact receiver, via network communication interface 228, the communication being a message pertaining to result of the comparison/verification, e.g., verification response to the content receiver request 25), the response comprising any of: 
a search result (fig. 4:34…a message, e.g., search result, is sent to content recipient that verification requested for the “.tru” file, e.g., content recipient initiated query, the message indicating that the digital content is valid and authentic in addition to other “captured data type” can be returned as ‘search results’ to content recipient; ¶92…” If the validation engine 124 determines at 33 that the seal record and the hash of the digital content received by the content recipient 109 is the same as the stored sealed record 133 and hash value of the digital content previously provided by the content provider 106, then the validation engine generates a success message (indicating that the digital content is valid and authentic) to be provided to the content recipient 109”; ¶93…”If the validation was successful, the trusted third party 112 at 34 provides the identity data (e.g., the "Who"), the time data (e.g., the "When") back to the content recipient 109. Additionally, any other captured data type including, but not limited to, location/GPS coordinates ( e.g., the "Where"), machine id, biometric information, smart-card data, reason for sealing the digital content ( e.g., the "Why") could be returned to the content recipient 109 at this time”), 
a digital certification data structure retrieved from the permanent storage system (fig. 4:34 and ¶93…various captured data type returned to content recipient that was stored in the database in association with the original sealed record can be individually or collectively construed as a digital certification data structure), and 
a formatted response data structure (fig. 4:34…error report, e.g., formatted response data structure, can be sent to content recipient if validation is unsuccessful;  ¶93…” If, however, the validation was unsuccessful, the trusted third party 112 at 34 provides the error report to the content recipient 109, so that the user of the content recipient 109 knows that the received enveloped file is not to be trusted”).
Per claim 2, Thomas discloses claim 1, further disclosing said fact certification module (fig. 1:112) transmitting any of the digital certification data structure (fig. 3:22…encrypted complete seal record sent to originator, e.g., fact presenter), a digital digest thereof (¶80…collection of digital content, e.g., digital digest, can be transmitted and sealed, “The content provider 106 selects the digital content or collection of digital content to seal”), or a unique fact identifier (fig. 3:22 and ¶81…hash value of digital content, e.g., unique fact identifier, is transmitted by trusted third party to the originator, ”the trusted third party 112 securely returns the encrypted seal record, the hash value of the encrypted seal record…”) to the fact presenter (fig. 1:106…content provider/originator) via the communication interface (fig. 2:228…data transmitted between trusted third party 112 and content provider/originator via network interface 228).
Per claim 3, Thomas discloses claim 1, further disclosing said fact presenter (fig. 1:106…content provider/originator) discloses only a digest of the digital fact to the fact certification module (¶80…content provider/originator can choose to send only a collection of digital content instead of a single piece of digital content to the trusted third party, ”The content provider 106 selects the digital content or collection of digital content to seal”).
Per claim 4, Thomas discloses claim 1, further disclosing said fact certification module responds to said fact presenter with a unique fact (fig. 3:20 and ¶83…complete seal record is hashed and a digital fingerprint value is produced, e.g., a unique fact, and stored and used later for verification requests, “completed seal record is encrypted at 19 and the encrypted seal record is then hashed at 20. Generally, a copy of the unencrypted seal record 133, the hash value of the digital content,…, any other information related to the sealing process are securely stored in the database 118 of the trusted third party 112 at 21 for future reference”); and wherein said unique fact is usable as part of a verification request (fig. 4:27 and ¶88...fingerprint/hash value compared when content recipient requests validation of “.tru” file…”Then at 27, the authentication module 157 of the content recipient 109 makes a comparison of the locally produced hash value of the encrypted seal record and the corresponding hash value enclosed and transmitted within the enveloped folder”).
Per claim 5, Thomas discloses claim 1, further disclosing said digital fact presented for certification comprises any of one or more digital facts that are disclosed to the fact certification module upon presentation thereto (fig. 3:3 and ¶80…”at 3, the content provider 106 utilizes the user interface 142 to initiate the sealing process. The content provider 106 selects the digital content or collection of digital content to seal”) or a digital digest of one or more digital facts by which the one or more digital facts that are not disclosed to the certification module upon presentation thereto (fig. 3:5 and ¶82…other secondary data presented by the computer system, other than digital content presented by the originator for certification, can be incorporated into seal record including local machine time, file title and associated metadata, employing organization details, etc.).
Per claim 6, Thomas discloses claim 1, further disclosing said archiving the digital certification data structure in the permanent storage system further comprising: archiving the digital certification data structure and any of the digital fact and a digital digest of the digital fact (¶83…seal record stored within the database 118 can be associated with the content provider’s registered user profile 127 and information related to the content provider’s designated employee, any of which considered as additional digital facts or collectively as a digital digest of the digital fact).
Per claim 8, Thomas discloses claim 1, further disclosing the fact certification module comprises a server (fig. 1:112 and ¶66…thrusted third party computer system can be a server) on a computer network (fig. 1:103), and wherein the communication interface comprises a computer network interface (fig. 2:228…network interface).
Per claim 9, Thomas discloses claim 1, further disclosing during said fact certification stage the fact certification module transmits any of:  the digital facts received for certification, a digital digest thereof, and the digital certification data structure (fig. 3 and ¶80…digital content, collection of digital content, and seal record are transmitted between content provider computer system 106 and trusted third party computer system 112), to the fact verification module indirectly through a network of trusted verification modules (¶66,70…trusted third party computer system can be implemented as a distributed computer environment).
Per claim 10, Thomas discloses claim 1, further disclosing during said fact certification stage the certification module publishes the fact certification data structure, or a digital digest thereof, on a public network or a public database (fig. 3:22…returned encrypted seal record and related data is published to originator over the Internet; ¶53…network 103 can be the Internet).
Per claim 11, Thomas discloses claim 1, further disclosing the permanent storage system available to the fact verification module comprises a remote storage system accessible to the fact verification module via said communication interface (fig. 1:118…database on the trusted third party computer system 112 is remote over the network 103 to both content provider computer system 106 and content recipient computer system 109, accessible over network interface 228).
Per claim 12, Thomas discloses claim 1, further disclosing the certification module and the verification module are implemented in a single module comprising one or more processors (fig. 2…fact certification module 112 and fact verification module 109 can both be implemented as a single module computer system 210 with one or more processors 212).
Per claim 13, Thomas discloses claim 1, further disclosing the permanent storage system associated with the fact certification module (fig. 1:118) and the permanent storage system associated with the fact verification module (fig. 1:109…content recipient has own permanent storage system 214 as well as access to database 118) exchange information there between during an interval between the fact certification stage and the fact verification stage (fig. 3 representing fact certification stage and fig. 4 representing fact verification stage; ¶85…content provider/originator can send encrypted seal record after fact certification stage, obtained in part from accessing database 118, to the content recipient, the encrypted seal record being stored at the content recipient computer system upon receipt, prior to fact verification stage).
Per claim 14, Thomas discloses claim 1, further disclosing the fact certification module and the fact verification module each have access to the permanent storage system (fig. 1:118…both trusted third party 112 and content recipient 109 can access the database 118 during certification and verification stages). 
Per claim 15, Thomas discloses claim 1, further disclosing facts for certification are accumulated over time before the fact certification stage in a buffer of the fact presenter (¶80…originator collects/creates digital content and/or collections of digital content, stored on content provider computer system (fig. 2) and can select which digital content or collection to seal/certify that is intrinsically stored in a buffer associated with the network interface 228), and wherein a batch of facts are presented to the fact certification module for certification (¶80…”The content provider 106 selects the digital content or collection of digital content to seal”) periodically (¶85…”The content provider 106 can at 3 repeat the process to seal additional digital content”) to empty said buffer (fig. 2:228…once selected digital content is sent over network interface, transmit buffer associated with network interface is emptied).
Per claim 16, Thomas discloses claim 1, further disclosing a receiver of the fact certification structure verifying validity of any of the digital facts received for certification by the fact certification module (fig. 1:124 and ¶64…validation engine, e.g., a receiver, receives seal record from content recipient sent to the trusted third part for verification), and wherein the receiver of the fact certification data structure verifies said fact certification data structure by inspection of the fact certification data structure or by communicating a verification request to a fact verification module (¶64…”The validation engine 124…is adapted to receive the hash value of the encrypted seal record, the hash value of the digital content, the encrypted seal record, and all other relevant information from the content recipient 109.  The validation engine 124 can determine whether the provided values match the stored values of the seal record 133 stored in the database 118, as well as further determine whether the sealed digital work is authentic and whether it has or has not been tampered with”).
Per claim 17, Thomas discloses claim 1, further disclosing the digital certification data structure further comprises the digital fact received for certification and the digital fact digest of the digital fact received for certification (¶83…completed seal record can contain collection of digital content in addition to other digital facts, ”The completed seal record, in a standard format (one such embodiment being XML), generally contains the P7m digital signature (including a hash and local time from the content provider), the hash value (digital fingerprint) of the digital content, the filename of the digital content, longevity information (e.g.: version, technology, sealing toolkit), the unique certificate 130 associated with the content provider 106 or user, all name/value pairs containing information collected from the content provider 106 by the data collection module 145, and the unique identification number associated with the seal record 133 in the trusted third party database 118”).
Per claim 18, Thomas discloses claim 1, further disclosing a digital fact digest comprises a cryptographic hash of the digital fact received for certification (¶83…completed seal record is encrypted and can contain multiple digital facts, e.g., a digital fact digest, including a hash of the digital content, ”The completed seal record, in a standard format (one such embodiment being XML), generally contains the P7m digital signature (including a hash and local time from the content provider), the hash value (digital fingerprint) of the digital content, the filename of the digital content, longevity information (e.g.: version, technology, sealing toolkit), the unique certificate 130 associated with the content provider 106 or user, all name/value pairs containing information collected from the content provider 106 by the data collection module 145, and the unique identification number associated with the seal record 133 in the trusted third party database 118”).
Per claim 19, Thomas discloses claim 1, further disclosing any of the digital certification data structure and a formatted response data structure further comprise any of: a date and time of the certification request (fig. 1:121 and ¶62…”The time-stamp engine 121 is adapted to receive sealed digital content from the content provider 106. The time-stamp engine 121 uses an irrefutable time source in order to provide a secure time-stamp during the sealing process of the received sealing data derived from the seal record generator 151.”), and an identity of the fact presenter (¶83…completed seal record contains unique certificate 130 associated with the content provider/originator; ¶61…unique certificate 130 is associated with registered  user profile, hence identity of the content provider/originator).
Per claim 20, Thomas discloses claim 19, further disclosing the response data structure verifies to the fact receiver that the digital fact certification request has been made on or before the time and date stated in the digital certification data structure (fig. 4:34…response to content recipient that “.tru” file is valid, indicates that the content provider/originator had used the certification service of the trusted third party and had previously transmitted the digital content for certification before the time-stamp on the completed seal record).
Per claim 21, Thomas discloses claim 1, further disclosing said digital fact comprising: an observed fact comprising a truth known by measurement or observation (¶51…digital fact can be retail or banking transactions, video images, data integrity, etc., which can be observed or measured truths).
Per claim 22, Thomas discloses claim 1, further disclosing digital fact comprising: a fact deduced by a valid, reasoned deductive process, based on other previously known basis facts (figs. 3-4…content recipient 109 receives facts in the “.tru” file in which the content recipient can deduce as valid after the verification process with the trusted third party based on known basis facts produced previously and certified by the content provider).
Per claim 23, Thomas discloses claim 1, further disclosing receiving a digital fact for certification at the fact certification module from a fact presenter further comprises: said fact presenter maintaining privacy by said fact certification module receiving from said fact presenter a fact from which said fact presenter has withheld information comprising said digital fact (¶80…content provider/originator can select which digital content to seal, digital content that is not selected is withheld from sealing process and kept private); communicating a certification request to said fact certification module (fig. 3:16) and said fact certification module storing the fact in permanent storage (fig. 3:21); and to present said digital fact, said fact presenter presenting a fact affidavit comprising a cryptographically secure digest of the fact to the fact receiver (fig. 3:22 and ¶85…digital content among other digital information is encrypted into a “.tru” file construed to be a cryptographically secure digest/affidavit and can be sent by the content provider to the content recipient).
Per claim 24, Thomas discloses claim 1, further disclosing creating a certified fact network comprising an interconnected, annotated network of facts, in which facts are connected when one fact provides a basis for another fact (fig. 1...the trusted third party, content provider and content recipient are construed as an interconnected certified fact network, where digital facts/content from the content provider are the basis for certification by the trusted third party, which produces certified digital facts annotated from the original digital facts, a copy of the certified digital facts is transmissible to the content recipient, where the content recipient can in turn verify the received copy of certified digital facts).
Per claim 28, Thomas discloses claim 1, further disclosing in a network comprising any of other fact certifiers and potential fact receivers, any fact certifier or potential fact receiver acting as a fact presenter and/or a fact receiver and/or a fact certifier (fig. 1 and ¶66…there can be multiple/distributed content providers, trusted third parties and content recipients communicating on the network).
Per claim 29, Thomas discloses claim 1, further disclosing said digital fact attests to ownership by a person or entity of one or more physical or digital asset (fig. 1:106…digital content selected and submitted for certification by content provider/originator 106 attests to the ownership by the content provider/originator of the digital fact, which is construed as a digital asset).
Per claim 30, Thomas discloses claim 29, further disclosing identity of the asset and/or identity of an owner is not disclosed in the digital fact or digital certification data structure (¶54…hash value of digital content is created for completed seal record, which is a digital fingerprint that does not appear as the original digital content).
Allowable Subject Matter
Claims 7 and 25-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125